Judgment reversed on the law and complaint unanimously dismissed, with costs. The findings of fact contained in the decision numbered fourth, sixth, ninth and tenth are reversed, and the conclusions of law are also reversed, and this court finds that the said dry dock was damaged on the occasion in question on account of the inability to keep it pumped out by reason of the cessation of electric current supplied to its pumps by the Richmond Light and Railroad Company, due to an accident occurring in the power plant of the said Richmond Light and Railroad Company; and also finds as a conclusion of law that the policy issued by defendant to plaintiff did not insure plaintiff against damage due to such sinking; that plaintiff is not entitled to recover against defendant for such damage, and that the defendant is entitled to judgment *846against plaintiff dismissing the complaint on the merits, with costs. Blackmar, P. J., Rich, Kelly, Jayeox and Young, JJ., concur. Settle order on notice.